ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_10_FR.txt.                                                                                                  438




                       OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

                 [Traduction]

                    Paragraphe 30 du règlement annexé à la convention internationale pour la
                 réglementation de la chasse à la baleine — Devoir incombant aux Etats parties à
                 la convention de coopérer avec la commission baleinière internationale et son
                 comité scientifique découlant logiquement des dispositions du paragraphe 30 et des
                 lignes directrices qui le complètent — Nécessité d’interpréter le devoir de
                 coopération dans un sens large et téléologique — Respect, par le Japon, de la lettre
                 du paragraphe 30 et des lignes directrices n’équivalant pas au respect de l’esprit de
                 celles‑ci — Violation du paragraphe 30 du règlement qui en découle — Nature
                 commerciale du programme de chasse à la baleine mené au titre de JARPA II —
                 Nature commerciale de JARPA II découlant logiquement du fait que celui‑ci ne
                 peut être considéré comme un programme mené en vue de recherches scientifiques
                 au sens du paragraphe 1 de l’article VIII de la convention — Conclusion relative à
                 la nature commerciale de JARPA II solidement étayée — Regret que la Cour n’ait
                 pas qualifié JARPA II de programme de chasse à la baleine à des fins commerciales.



                                                  Introduction

                    1. Je souscris de manière générale aux conclusions auxquelles a abouti
                 la majorité, raison pour laquelle, à une exception près, j’ai voté en faveur
                 de tous les points du dispositif. Toutefois, pour des motifs que je vais ici
                 développer, je ne puis faire mienne la conclusion de la majorité selon
                 laquelle le Japon s’est conformé aux dispositions du paragraphe 30 du
                 règlement de la convention internationale pour la réglementation de la
                 chasse à la baleine (dénommée ci‑après la « convention »).
                    2. En outre, si je conviens avec la majorité que JARPA II n’est pas un
                 programme mené en vue de recherches scientifiques au sens du para-
                 graphe 1 de l’article VIII de la convention, je considère même, à l’examen
                 du dossier, qu’il relève d’une entreprise commerciale. Pour les raisons que
                 je voudrais ici préciser, il aurait, selon moi, été bon que la Cour en prenne
                 acte formellement.


                      I. Le paragraphe 30 du règlement annexé à la convention

                    3. L’article III de la convention institue une commission baleinière
                 internationale (dénommée ci‑après la « CBI » ou « commission ») chargée,
                 entre autres choses, du suivi et de la réglementation des recherches sur les
                 stocks de baleines et des activités de l’industrie baleinière (articles IV à VI
                 de la convention). Depuis 1950, la commission est assistée dans l’exécu-
                 tion de ce mandat très général par un comité scientifique (arrêt, par. 47).

                                                                                                 216




8 CIJ1062.indb 561                                                                                       18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. bhandari) 439

                    4. En vertu du paragraphe 30 du règlement annexé à la convention, le
                 comité scientifique est essentiellement chargé d’examiner et de commenter
                 les permis spéciaux délivrés conformément au paragraphe 1 de l’ar-
                 ticle VIII de la convention. Le paragraphe 30 se lit comme suit :
                         « Il appartient à tout gouvernement contractant de fournir au
                      secrétaire de la commission baleinière internationale ses propositions
                      de permis scientifiques avant leur délivrance et dans un délai suffisant
                      pour permettre au comité scientifique de les examiner et de formuler
                      un avis à ce sujet. Les propositions de permis doivent préciser :
                      a) les objectifs de la recherche ;
                      b) le nombre, le sexe, la taille et la population des animaux à capturer ;
                      c) les possibilités de participation aux recherches de scientifiques pro-
                          venant d’autres pays ; et
                      d) les effets potentiels de cette chasse sur la conservation de la popu-
                          lation concernée.
                         Les propositions de permis font l’objet d’un examen et de com-
                      mentaires du comité scientifique lors des réunions annuelles dans la
                      mesure du possible … Les résultats préliminaires de toute recherche
                      issue des permis sont présentés lors de la réunion annuelle suivante
                      du comité scientifique. »
                     5. D’après le paragraphe 1 de l’article premier, le règlement fait partie
                 intégrante de la convention. Le paragraphe 30, qui a force obligatoire, est
                 donc la principale disposition juridique régissant le respect de la procédure
                 applicable à l’examen des permis spéciaux. Toutefois, ce régime quelque
                 peu sommaire a été considérablement étoffé dans un document communé-
                 ment appelé l’« annexe P », qui renferme une série de « lignes directrices » de
                 nature procédurale endossées par la commission (arrêt, par. 47) en applica-
                 tion du pouvoir que lui confère l’article VI de la convention de formuler des
                 recommandations « à propos de questions ayant trait soit aux baleines et à
                 la chasse à la baleine, soit aux objectifs et aux buts de » cet instrument. Bien
                 qu’elle n’ait, techniquement, que valeur d’incitation, l’annexe P, en tant
                 qu’elle a été adoptée par consensus, fournit d’importantes indications sur
                 les protocoles à suivre s’agissant pour un Etat partie à la convention de
                 soumettre, et pour le comité scientifique d’examiner, les propositions de
                 permis scientifiques relevant du paragraphe 1 de l’article VIII.
                     6. La majorité a estimé que JARPA II satisfaisait aux conditions qu’im-
                 pose le paragraphe 30 en matière de calendrier, dès lors que « le Japon a
                 soumis le plan de recherche de JARPA II à l’examen du comité scientifique
                 avant de délivrer le premier permis au titre de ce programme », et parce que
                 les Parties ne contestent pas que les permis délivrés par la suite dans le cadre
                 de JARPA II sur la base de ce plan de recherche initial ont été portés
                 « immédiatement à la connaissance de la commission » (ibid., par. 238). En
                 ce qui concerne les conditions substantielles imposées par le paragraphe 30
                 ­(alinéas a) à d)), la majorité estime que les informations requises ont été
                  « fourni[es] » (ibid., par. 239) dans le plan de recherche.

                                                                                             217




8 CIJ1062.indb 563                                                                                  18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. bhandari) 440

                    7. Je regrette de devoir me désolidariser de la majorité sur ce point.
                 Tout au plus pourrais‑je conclure d’après les informations fournies par le
                 Japon, sur lesquelles s’est fondée la majorité, que les dispositions du para-
                 graphe 30 ont été formellement respectées. Toutefois, compte tenu de
                 l’élargissement considérable de ce régime en vertu de l’annexe P, j’estime
                 que, sur le fond, le respect de ces dispositions couvre implicitement le
                 devoir du Japon de coopérer avec la commission et le comité scientifique
                 en fournissant des informations rendant compte de l’évolution de
                 JARPA II. Au demeurant, les deux Parties et l’Etat intervenant ont
                 reconnu que le paragraphe 30 et l’annexe P prévoyaient un tel devoir, que
                 la Cour, dans l’arrêt, a de surcroît érigé en principe d’interprétation
                 incontournable (par. 240). Compte tenu du consensus général sur ce
                 point, je ne puis faire mienne la conclusion de la majorité selon laquelle le
                 respect de pure forme, par le Japon, de la seule lettre du paragraphe 30
                 satisferait à un devoir de coopérer qui, manifestement, doit être interprété
                 dans un sens plus vaste, en fonction de son objet.
                    8. L’analyse du chapeau de cette disposition et d’au moins trois de
                 ses quatre alinéas de nature substantielle montre bien en quoi le Japon
                 ne se conforme nullement au devoir de coopération que lui impose le
                 paragraphe 30. J’examinerai à tour de rôle chacun des manquements
                 constatés.

                               1. Le chapeau du paragraphe 30 du règlement
                    9. Le chapeau du paragraphe 30 dispose qu’« [i]l appartient au gouver-
                 nement contractant de fournir au secrétaire de la commission baleinière
                 internationale ses propositions de permis scientifiques avant leur déli-
                 vrance et dans un délai suffisant pour permettre au comité scientifique de les
                 examiner et de formuler un avis à ce sujet » (les italiques sont de moi).
                 Certes, les Parties n’ont pas contesté que le Japon ait soumis le plan de
                 recherche de JARPA II en mars 2005 et que ce plan ait été examiné par le
                 comité scientifique avant le lancement du programme en novembre 2005,
                 ni que les permis spéciaux délivrés chaque année dans le cadre de JARPA II
                 aient été immédiatement portés à la connaissance du comité scientifique
                 tout au long du déroulement de ce programme (arrêt, par. 109 et 238).
                 Toutefois, il convient de rappeler que soixante-trois membres du comité
                 scientifique ont décidé de ne pas participer à l’examen du plan de recherche
                 de JARPA II en 2005, arguant que le comité ne pouvait examiner le nou-
                 veau projet sans avoir, au préalable, mené à bien l’évaluation finale
                 de JARPA (ibid., par. 241). Or, alors que JARPA II a été lancé par le
                 Japon au mois de novembre 2005, ce n’est qu’en décembre 2006 que le
                 comité a réalisé cette évaluation finale (ibid., par. 105).
                    10. A mes yeux, le Japon aurait démontré un réel esprit de coopération
                 en acceptant de participer à un dialogue digne de ce nom avec le comité
                 sur les réalisations scientifiques de JARPA, dans l’idée de reviser au
                 besoin JARPA II avant son lancement. Or, ressort‑il du dossier, il s’est au
                 contraire précipité — je ne vois pas d’autre terme — pour renouveler ce

                                                                                           218




8 CIJ1062.indb 565                                                                                18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. bhandari) 441

                 qui n’était de fait qu’une réplique de son précédent programme de chasse
                 « scientifique » — à cela près que, cette fois, son mandat était illimité
                 — bien avant que toute évaluation critique de ce programme n’eût pu
                 avoir lieu. Pour ces raisons, j’estime que le devoir de coopération que pré-
                 voit implicitement le chapeau du paragraphe 30 a été violé par le Japon.

                                  2. Alinéas a) et b) du paragraphe 30 du règlement
                    11. A l’examen du dossier, j’ai acquis la ferme conviction, en ne four-
                 nissant pas en temps voulu des informations exactes sur les objectifs de la
                 recherche qu’il prétendait réaliser (alinéa a)), non plus que d’éléments
                 quantitatifs et qualitatifs sur les baleines qu’il s’agissait de tuer en vertu
                 de permis délivrés dans le cadre de JARPA II (alinéa b)), que le Japon
                 avait manqué à son devoir de coopérer avec la CBI et son comité scienti-
                 fique conformément au paragraphe 30. A cet égard, il convient de rappe-
                 ler que le plan de recherche de JARPA II, en vertu duquel le Japon n’a
                 cessé, depuis sa promulgation en 2005, de délivrer des permis spéciaux
                 tout le temps qu’a duré la procédure en l’espèce, n’a jamais été modifié
                 (arrêt, par. 209). De même le contenu descriptif des permis délivrés
                 chaque année par le Japon au titre de ce programme est‑il resté inchangé
                 (ibid.), et ce, en dépit d’un nombre de prises effectives, depuis le lance-
                 ment de JARPA II, très en deçà des objectifs initialement annoncés.
                    12. Le plan de recherche de JARPA II, dans le cadre d’un programme
                 notamment censé assurer un « suivi de l’écosystème de l’Antarctique » 1 et
                 établir une « modélisation de la concurrence entre espèces de baleines » 2,
                 prévoyait en effet des prises annuelles chiffrées à 850 pour les petits ror-
                 quals (plus ou moins 10 %), 50 pour les rorquals communs et 50 pour les
                 baleines à bosse. Or, de fait, pas une seule baleine à bosse n’a été mise à
                 mort pendant la totalité du déroulement du programme (arrêt, par. 201).
                 Quant aux rorquals communs, il n’en a, en tout et pour tout, été prélevé
                 que 18 spécimens au cours des sept premières saisons du programme,
                 après quoi les prises ont varié de zéro à trois par an (ibid.). En outre, si
                 le Japon a prélevé, dans le cadre de JARPA II, 853 petits rorquals au
                 cours de la première saison pélagique 2005-2006, conformément aux
                 objectifs annoncés, ces chiffres ont récemment accusé une baisse brutale.
                 A l’heure de la clôture de la procédure en l’affaire, le nombre moyen de
                 petits rorquals tués chaque année dans le cadre de JARPA II aura oscillé
                 autour de 450 (soit à peine la moitié des objectifs de capture établis au
                 titre du plan de recherche initial, resté inchangé), chiffre qui a encore
                 chuté au cours des dernières années du programme (170 petits rorquals
                 ayant été tués au cours de la saison 2010-2011 et 103 au cours de la sai-
                 son 2012-2013) (ibid., par. 202).
                    13. Selon moi, les objectifs ambitieux annoncés dans le cadre de
                 JARPA II n’ayant, à plusieurs reprises, pas été atteints, il y avait lieu de ne

                     1   Mémoire de l’Australie, vol. III, annexe 105, p. 160.
                     2   Ibid., p. 161.

                                                                                            219




8 CIJ1062.indb 567                                                                                 18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. bhandari) 442

                 pas se contenter d’une simple répétition mécanique, d’une année sur
                 l’autre, des projections en matière de prises contenues dans le plan de
                 recherche initial de 2005, devenues entre-temps clairement obsolètes. Je
                 considère donc que le devoir de coopération qu’impliquent les alinéas a)
                 et b) du paragraphe 30 et l’annexe P imposait à tout le moins au Japon de
                 soumettre un plan de recherche de JARPA II et/ou des permis spéciaux
                 annuels revisés présentant un semblant de rapport avec la réalité de la mise
                 en œuvre du programme. En ne présentant de revision ni de l’un ni des
                 autres, le Japon a donc commis une violation substantielle de ce devoir.

                                       3. Alinéa c) du paragraphe 30 du règlement
                    14. L’alinéa c) du paragraphe 30 du règlement indique que les propositions
                 de permis scientifiques délivrés au titre du paragraphe 1 de l’article VIII de la
                 convention doivent préciser les possibilités de participation aux recherches de
                 scientifiques d’autres pays qu’offre le programme en question. La majorité
                 reconnaît que, dans la présente instance, le Japon n’a fourni aucune preuve
                 de coopération avec des scientifiques d’autres pays dans le cadre de JARPA II
                 (arrêt, par. 222), mais se garde pour autant de conclure que le Japon a manqué
                 aux obligations que lui impose le paragraphe 30. Elle se contente de lui adres-
                 ser cette admonestation : « [I]l était permis d’escompter que le Japon fournirait
                 davantage d’exemples de coopération entre ce programme et d’autres orga-
                 nismes de recherche … internationaux. » (Ibid.)
                    15. A la différence de mes collègues de la majorité, j’estime que cette
                 absence flagrante d’évaluation par des scientifiques d’autres pays met
                 sérieusement à mal la conclusion selon laquelle le Japon a honoré le
                 devoir de coopération lui incombant en vertu de l’alinéa c) du para-
                 graphe 30 du règlement. A cet égard, je fais mien l’avis exprimé par le
                 témoin‑expert de l’Australie, le professeur Mangel, d’après lequel « un
                 avis scientifique peut être faux, mais un scientifique rigoureux répondra
                 aux critiques valides, et c’est ainsi que la science progresse » 3. J’estime en
                 outre que cette observation de l’Australie résume bien la situation :
                            « [E]n matière de recherche scientifique, l’examen par les pairs
                         conduit … à un processus continu de revision et de modification des
                         recherches en tant que de besoin. Or rien n’indique que le Japon ait
                         adopté une telle démarche. Ce dernier a lancé le programme JARPA II
                         sans réel examen par les pairs, et continue à le mettre en œuvre sans
                         rectification notable, en dépit des vives critiques constamment émises
                         par des membres de la communauté scientifique, qui affirment que ses
                         objectifs et ses méthodes sont inappropriés et probablement voués à
                         l’échec. Il n’est donc pas étonnant que, tout comme son prédécesseur,
                         le programme JARPA II ait produit extrêmement peu de résultats
                         ayant fait l’objet d’un examen par les pairs. » 4

                     3   Mémoire de l’Australie, vol. 1, par. 5.83, et note 687.
                     4   Ibid., par. 5.83 ; les italiques sont de moi.

                                                                                              220




8 CIJ1062.indb 569                                                                                   18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. bhandari) 443

                   16. A mon humble avis, la majorité aurait dû conclure que l’absence de
                 réelle collaboration avec des scientifiques d’autres nations dans le cadre
                 de JARPA II constitue un manquement à l’obligation générale de coopé-
                 rer prévue à l’alinéa c) du paragraphe 30, telle qu’interprétée en fonction
                 de son objet.

                             4. Conclusion relative à la violation, par le Japon,
                                      du paragraphe 30 du règlement
                    17. Pour résumer, je considère qu’il découle des éléments suivants que
                 le Japon n’a pas respecté le devoir lui incombant en vertu du para-
                 graphe 30 et de l’annexe P de coopérer avec la commission et le comité
                 scientifique :
                   i) JARPA II a été lancé avant que JARPA n’eût fait l’objet d’une éva-
                      luation.
                  ii) En dépit du fait que la quantité et la nature des données recueillies
                      tout au long du déroulement de JARPA II diffèrent à d’importants
                      égards de ce qui avait été initialement prévu et décrit dans le plan de
                      recherche, le Japon n’a jamais soumis de plan revisé, ni modifié ses
                      permis spéciaux pour refléter lesdits changements.
                 iii) Alors que le plan de recherche de JARPA II était notamment censé
                      permettre d’aboutir à une « modélisation de l’écosystème de l’Antarc-
                      tique » et à une étude de la concurrence entre espèces, aucune baleine
                      à bosse n’a été prélevée pendant tout le temps qu’a duré ce programme,
                      et un nombre infime de rorquals communs a été mis à mort. Dans le
                      cadre de JARPA II, seuls ont donc été prélevés en quantités significa-
                      tives les petits rorquals ; or, le Japon n’a jamais expliqué de manière
                      convaincante comment son étude de l’écosystème de l’Antarctique
                      couvrant diverses espèces pouvait se justifier dans ces circonstances,
                      pas davantage qu’il n’a adapté les objectifs de son programme pour
                      tenir compte de l’évaluation de ce contexte.
                 iv) Le Japon n’a fourni aucun exemple de coopération scientifique inter-
                      nationale réalisée dans le cadre de JARPA II.
                    18. Comme l’affirme la majorité, le paragraphe 30 du règlement de la
                 convention impose un devoir de coopération à tous les Etats soumettant
                 des permis au comité scientifique afin que celui‑ci puisse s’assurer de leur
                 conformité aux dispositions du paragraphe 1 de l’article VIII. Or, pour
                 les raisons que j’ai mentionnées ci‑dessus, je ne puis faire mienne la
                 conclusion de la majorité selon laquelle, en respectant la lettre du para-
                 graphe 30, le Japon aurait dûment respecté l’esprit de celui‑ci. Le devoir
                 de coopération étant, à mes yeux, une obligation de vaste portée, devant
                 être compris dans une optique téléologique, qui implique un dialogue per-
                 manent avec le comité scientifique, j’estime que le Japon a manqué d’ho-
                 norer le devoir de coopérer que lui imposaient le chapeau et les alinéas a)
                 à c) du paragraphe 30, tel que précisé par les lignes directrices promul-
                 guées à l’annexe P.

                                                                                         221




8 CIJ1062.indb 571                                                                              18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. ind. bhandari) 444

                    19. Je me vois donc dans l’obligation de me dissocier de la conclusion
                 à laquelle la majorité a abouti au point 6 du paragraphe 247 de l’arrêt.


                               II. JARPA II en tant que programme de chasse
                                     à la baleine de nature commerciale

                    20. Si je suis en désaccord sur le point que je viens d’exposer, je sous-
                 cris à toutes les autres conclusions de la majorité telles qu’énoncées dans
                 le dispositif. Plus précisément, je suis d’accord pour affirmer qu’il ressort
                 du dossier que JARPA II n’est pas un programme mené en vue de
                 recherches scientifiques au sens du paragraphe 1 de l’article VIII de la
                 convention et que, en conséquence, le recours, dans ce cadre, à des
                 méthodes létales emporte violation des obligations juridiques internatio-
                 nales que le Japon tient des paragraphes 7 b) (création du « sanctuaire de
                 l’océan Austral »), 10 d) (« moratoire sur les usines flottantes ») et 10 e)
                 (« moratoire sur la chasse commerciale ») du règlement annexé à la
                 convention.
                    21. Néanmoins, selon moi, il ressort amplement du dossier non seule-
                 ment que JARPA II n’est pas un programme mené en vue de recherches
                 scientifiques, mais qu’il s’agit même en réalité d’un programme de chasse
                 à visées commerciales. Si je ne puis ici développer l’ensemble des motifs
                 qui me conduisent à cette conclusion, je voudrais insister sur quatre grands
                 points que j’ai pris en ligne de compte : a) la nécessité logique de qualifier
                 JARPA II de programme mené à des fins commerciales dès lors qu’il ne
                 peut être considéré comme un programme mené en vue de recherches
                 scientifiques ; b) le contexte historique dans lequel JARPA et JARPA II
                 ont vu le jour et ont été mis en œuvre ; c) le caractère illimité dans le
                 temps de JARPA II ; d) les éléments de preuve ne laissant aucun doute
                 sur le fait que le nombre de petits rorquals prélevés dans le cadre de
                 JARPA II est déterminé par le marché, et les efforts déployés par le Gou-
                 vernement japonais pour stimuler le marché national de viande de petits
                 rorquals sous le couvert de ce programme.

                     1. La convention ne prévoit que trois catégories de chasse, qui s’excluent
                                                  mutuellement
                    22. A titre liminaire, je considère que la convention, dûment interpré-
                 tée, ne permet d’envisager que trois types de finalités motivant la pratique
                 de la chasse, lesquelles s’excluent les unes les autres : i) recherche scienti-
                 fique ; ii) considérations commerciales ; iii) subsistance aborigène. Or, il est
                 admis qu’il n’est pas question, en l’espèce, de chasse aborigène de subsis-
                 tance. De ce que la Cour conclut que JARPA II n’est pas un programme
                 mené en vue de recherches scientifiques, il découle donc nécessairement
                 qu’il s’agit d’un programme de chasse à des fins commerciales.
                    23. L’approche déductive que j’ai adoptée ci‑dessus n’est que le pre-
                 mier des éléments étayant ma conclusion sur la nature commerciale de

                                                                                             222




8 CIJ1062.indb 573                                                                                  18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. ind. bhandari) 445

                 JARPA II. Comme je vais à présent l’expliquer, ma conviction est encore
                 renforcée par les nombreuses inférences qui peuvent être induites du dos-
                 sier présenté en l’espèce. Aux fins de la présente opinion, j’estime pouvoir
                 me contenter à cet égard de revenir sur trois des aspects les plus détermi-
                 nants, mais en aucun cas ils n’ont été les seuls à nourrir ma réflexion.

                     2. Contexte historique dans le cadre duquel se sont inscrits JARPA
                                               et JARPA II
                    24. Je commencerai par me pencher sur le contexte historique dans le
                 cadre duquel le premier programme JARPA a été adopté et mis en œuvre.
                 Ce faisant, j’ai parfaitement conscience que ce n’est pas la licéité de ce
                 programme en soi qui est à l’examen devant la Cour. Cela dit, je pense
                 que l’on peut inférer des nombreux éléments de preuve versés au dossier
                 que JARPA II constitue essentiellement et à toutes fins une extension
                 de facto de JARPA. Compte tenu notamment de ce lien de filiation entre
                 les deux programmes, ainsi que de leurs nombreux points communs, il
                 me semble opportun d’analyser dans sa globalité l’ensemble du régime
                 de « chasse scientifique » pratiqué par le Japon au cours des dernières
                 décennies.
                    25. Il ressort du dossier que, au fil des années, le Gouvernement du
                 Japon a maintes fois manifesté son opposition acharnée à l’adoption et au
                 maintien d’un moratoire complet sur la chasse commerciale. Pour com-
                 mencer, je rappellerai que le Japon était l’un des pays (sur un total de sept
                 seulement) qui vota, sans succès, contre l’instauration du moratoire, à la
                 trente‑quatrième réunion annuelle de la CBI, du 23 juillet 1982 5. Il fut
                 également l’un de ceux — sur quatre pays seulement cette fois — qui
                 devait par la suite formuler une objection formelle à la modification du
                 règlement instituant le moratoire. Il le fit le 4 novembre 1982 6, de sorte
                 que le moratoire ne lui était pas applicable au moment où il prit plein
                 effet, en 1986 7. J’ajouterai que la Cour a reçu de nombreux éléments de
                 preuve, sous forme de statistiques ou de déclarations politiques de repré-
                 sentants du Gouvernement japonais, tendant résolument à indiquer que
                 l’opposition du Japon à l’instauration du moratoire était motivée par la
                 conviction qu’il lui fallait activement protéger les liens essentiels de
                 natures socio-économique, culturelle et historique entre la société japo-
                 naise et une industrie baleinière dont l’ancrage dans le tissu social remon-
                 tait à des siècles 8.
                    26. Cette position transparaissait dans la notification formelle que fit le
                 Japon de son objection au moratoire, dans laquelle il soulignait expressé-
                 ment « le rôle important des produits baleiniers et de l’industrie baleinière
                    5 Mémoire de l’Australie, vol. I, par. 2.57, et note 82 ; par. 3.6. Lors de la réunion, l’on

                 dénombra vingt‑cinq votes en faveur du moratoire, sept contre et cinq abstentions.
                    6 Ibid., par. 2.60, et notes 84‑87 ; par. 3.8. Outre le Japon, les pays qui émirent des

                 objections étaient le Pérou, la Norvège et l’Union des républiques socialistes soviétiques.
                    7 Ibid., par. 2.57‑2.60.
                    8 Ibid., par. 3.5‑3.8.



                                                                                                           223




8 CIJ1062.indb 575                                                                                                 18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. bhandari) 446

                 s’agissant de l’alimentation traditionnelle japonaise et des conditions
                 socio-économiques de certaines communautés locales au Japon » 9. On la
                 trouve développée dans la déclaration suivante que le Premier ministre
                 japonais fit devant l’organe législatif national du Japon quelques mois
                 seulement avant la formulation de cette objection :
                             « Au Japon, l’industrie baleinière est une tradition ancestrale, et la
                          viande de baleine occupe une place importante dans le régime alimen-
                          taire japonais… [N]ous avons récemment pu voir le mouvement
                          d’opposition à la chasse à la baleine que mènent certaines organisa-
                          tions de protection de l’environnement et d’autres groupes pren[dre]
                          de plus en plus d’ampleur au niveau international… [Les pays hos-
                          tiles à la chasse] tentent de faire jouer leur nombre afin de mener la
                          CBI sur la voie de l’interdiction de la chasse à la baleine. Cette situa-
                          tion est vraiment regrettable… Le Gouvernement japonais entend
                          encore redoubler d’efforts afin d’assurer à l’avenir la protection et la
                          croissance de l’industrie baleinière. » 10
                 Ce thème réapparaît dans cette autre déclaration devant la Diète faite,
                 quelques jours seulement après l’adoption du moratoire sur la chasse
                 commerciale, par le ministre japonais de l’agriculture, des forêts et des
                 pêches :
                             « Pour le Premier ministre, c’est justement en raison de la gravité
                          des problèmes qui se posent à l’industrie baleinière au Japon et du
                          nombre de personnes dépendant essentiellement de cette industrie pour
                          leur subsistance que nous devons poursuivre nos efforts pour créer un
                          cadre propice à la poursuite de nos activités de chasse à la baleine. Le
                          Premier ministre … a estimé que nous devions nous employer davan-
                          tage à chercher une solution… Pour ma part aussi, étant donné que la
                          chasse à la baleine est le seul secteur de l’industrie de la pêche dans
                          lequel certaines personnes peuvent trouver un emploi …, j’entends
                          redoubler d’efforts pour trouver une solution au problème de l’industrie
                          baleinière et répondre aux attentes qui ont été placées en moi. » 11
                 Un an après l’adoption du moratoire, cette position demeurait inchangée.
                 Voici ce que dit devant la Diète le directeur général de l’agence japonaise
                 des pêcheries :
                             « [L]’année dernière, lors de sa réunion annuelle, la CBI a décidé
                          d’instaurer une interdiction totale de la chasse à la baleine à des fins
                          commerciales, assortie d’une période de grâce de trois ans. Le Japon
                          a formulé une objection contre cette décision… Notre position géné-
                          rale est que ce moratoire ne repose sur aucun fondement scienti-
                          fique… En outre, si cette décision devait sonner le glas de l’industrie

                     9 Mémoire de l’Australie, vol. II, annexe 53, p. 186.
                     10 Ibid., vol. III, annexe 88, p. 69 et 70 ; les italiques sont de moi.
                     11 Ibid., annexe 89, p. 74 ; les italiques sont de moi.



                                                                                               224




8 CIJ1062.indb 577                                                                                    18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. bhandari) 447

                          baleinière au Japon, considérant le nombre de personnes directement
                          employées par l’industrie baleinière et celles qui travaillent dans les
                          secteurs connexes, nous continuerions de dénoncer le caractère irra-
                          tionnel des motifs ayant présidé à l’adoption du moratoire… [L]e
                          Gouvernement ne ménagera aucun effort pour obtenir le soutien des
                          pays concernés, afin d’assurer le maintien de nos activités de chasse à
                          la baleine sous une forme ou sous une autre. » 12
                    27. Cette farouche résolution du Gouvernement japonais « à ne ména-
                 ger aucun effort » trouve son expression dans un rapport du groupe
                 d’étude sur les questions relatives à la chasse à la baleine publié par le
                 ministère japonais de l’agriculture, des forêts et des pêches en 1984, qui
                 concluait que « [l]a poursuite de la chasse à la baleine dev[ait], à juste titre,
                 être acceptée » 13. Lors de débats devant la Diète qui eurent lieu au
                 moment de la publication de ce rapport, plusieurs hauts responsables
                 japonais déclarèrent se rallier à la recommandation qui s’y trouvait for-
                 mulée, visant à poursuivre, autant que faire se pouvait, le programme de
                 chasse à la baleine du Japon. Ainsi, le responsable du département des
                 pêcheries maritimes de l’agence japonaise des pêcheries fit la déclaration
                 suivante :
                             « L’agence des pêcheries considère que ce rapport nous a fourni de
                          précieuses recommandations en termes de solutions futures susceptibles
                          d’être mises en œuvre dans le cadre de cet environnement international
                          particulièrement difficile. Nous avons l’intention d’utiliser ce rapport
                          comme document de référence et de faire tout notre possible … pour
                          garantir la poursuite de nos activités de chasse à la baleine sous une
                          forme ou sous une autre, tant dans l’Antarctique que dans les zones
                          côtières. » 14
                 Le même jour, le responsable du département des pêcheries maritimes de
                 l’agence japonaise des pêcheries s’adressa de nouveau aux législateurs en
                 ces termes : « Nous avons l’intention … de faire tout notre possible …
                 pour garantir la poursuite de nos activités de chasse à la baleine sous une
                 forme ou sous une autre. » 15 Le lendemain, le directeur général de l’agence
                 expliqua que,
                          « une fois le moratoire instauré, la voie permettant de garantir la pour-
                          suite de la chasse serait, dans l’océan Austral, de la présenter comme
                          une activité axée sur la recherche scientifique, et, en ce qui concerne la
                          chasse côtière, de la présenter comme une pratique absolument essen-
                          tielle pour répondre aux besoins de subsistance de communautés régio-
                          nales d’un point de vue social, économique et culturel » 16.

                     12 Mémoire de l’Australie, vol. III, annexe 90, p. 77 ; les italiques sont de moi.
                     13 Ibid., annexe 98, p. 111.
                     14 Ibid., annexe 91, p. 82 ; les italiques sont de moi.
                     15 Ibid., p. 83 ; les italiques sont de moi.
                     16 Ibid., annexe 92, p. 88 ; les italiques sont de moi.



                                                                                                          225




8 CIJ1062.indb 579                                                                                              18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. bhandari) 448

                 Afin de ne laisser aucun doute quant à la communauté des intentions de
                 l’administration japonaise, ajoutons que cette position fut encore réaffir-
                 mée par le ministre japonais de l’agriculture, des forêts et des pêches, qui
                 prit la parole pour s’engager personnellement en ce sens, dans les termes
                 suivants : « J’ai l’intention de faire tout ce qui est en mon pouvoir pour
                 garantir la poursuite de nos activités de chasse à la baleine sous une forme
                 ou sous une autre. » 17
                    28. Pour finir, il me faut souligner que les citations qui précèdent ne
                 sont que des exemples parmi les nombreux autres dont fourmille le dos-
                 sier, témoignant de l’hostilité politique du Japon envers le moratoire sur
                 la chasse commerciale et de sa détermination à le contourner en consé-
                 quence pour assurer la poursuite des activités de son industrie baleinière
                 « sous une forme ou sous une autre ».
                    29. L’examen de faits ultérieurs ne fait que renforcer cette conclusion.
                 Si, le 1er juillet 1986, le Gouvernement japonais a fini par accepter le
                 retrait progressif de son objection au moratoire avant le 1er avril 1988 18,
                 nombreux sont les éléments de preuve permettant d’établir que le Japon
                 n’a pris cette décision qu’à contrecœur, en raison de la pression inter­
                 nationale constante dont il faisait, en particulier, l’objet de la part des
                 Etats‑Unis 19, partenaire commercial privilégié, et qui revêtait notam-
                 ment la forme de très lourdes sanctions économiques. A l’heure du lance-
                 ment, à point nommé, du premier programme JARPA après la saison de
                 chasse 1986-1987, au moment même où le moratoire entrait en vigueur
                 pour le Japon (arrêt, par. 100), le secrétaire général de l’association japo-
                 naise de chasse à la baleine tint dans un entretien accordé le 1er juin 1986,
                 et versé au dossier, des propos peu équivoques :
                             « La décision du Japon de renoncer à la chasse à la baleine est
                          intervenue après la décision, prise à la réunion annuelle de la CBI
                          tenue en 1982, de recourir au moratoire sur la chasse à la baleine
                          commerciale, et les pressions qui ont ensuite été exercées par les
                          Etats‑Unis… Mais la chasse à la baleine pratiquée par le Japon est
                          une industrie qui a une longue histoire et une longue tradition, et la
                          viande de baleine fait partie intégrante de notre régime alimentaire.
                          Quand je pense aux 50 000 personnes qui sont affectées, à tous ceux
                          qui travaillent dans le secteur baleinier et à leurs familles, il est tout à
                          fait naturel, en tant qu’acteur de cette industrie, que je cherche des
                          solutions pour qu’elle puisse se maintenir. » 20
                 De même, dans un entretien réalisé en 1997, l’ancien directeur général de
                 l’agence japonaise des pêcheries, qui était chargé de négociations interna-
                 tionales déterminantes concernant la mise en œuvre de la chasse scienti-
                 fique, fit remarquer que « [l]a mise en œuvre d’opérations de chasse à la

                     17 Mémoire de l’Australie, vol. III, annexe 92, p. 89 ; les italiques sont de moi.
                     18 Ibid., vol. I, par. 2.63.
                     19 Ibid., par. 3.9‑3.12 ; vol. III, annexe 89, p. 73 ; annexe 95, p. 99‑100.
                     20 Ibid., annexe 125, p. 306 ; les italiques sont de moi.



                                                                                                          226




8 CIJ1062.indb 581                                                                                              18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. ind. bhandari) 449

                 baleine à des fins scientifiques était considérée comme le seul moyen de per-
                 pétuer [les] traditions [en matière de chasse à la baleine], avant d’ajouter
                 que,
                       « quelles que [fussent] les raisons pour lesquelles la chasse à la baleine
                       [qui avait été] pratiquée [par le passé] par le Japon mérit[ait] d’être
                       critiquée, les [baleiniers] ne p[ouvaient] en être tenus responsables. Je
                       v[oulais] préserver, d’une manière ou d’une autre, les emplois de ce
                       secteur, auquel certains ont consacré leur vie, dans le cadre d’opéra-
                       tions de chasse scientifique. » 21
                 Plus récemment, s’adressant à une sous‑commission de la chambre des
                 représentants, le directeur général de l’agence japonaise des pêcheries rap-
                 portait que « la chair de petit rorqual était appréciée pour sa saveur et son
                 arôme, notamment lorsqu’elle [était] consommée en sashimi et sous d’autres
                 formes similaires », et que « le programme de chasse à la baleine en vue de
                 recherches scientifiques mené dans l’océan Austral était nécessaire pour
                 assurer la stabilité de l’offre de chair de petit rorqual » 22.
                    30. Lorsque l’on examine ces multiples déclarations intervenues alors,
                 ou depuis, à la lumière des autres éléments de preuve versés au dossier, et
                 de l’analyse détaillée à l’issue de laquelle la Cour établit les manquements
                 interdisant de considérer JARPA II comme un programme dûment conçu
                 et mis en œuvre en vue de recherches scientifiques, ainsi que des statis-
                 tiques montrant que la majorité des baleines tuées au titre d’un permis
                 spécial par le Japon l’ont été depuis l’instauration du moratoire, et jusqu’à
                 la saison de chasse 2010-2011 23, la conclusion selon laquelle JARPA II est
                 un programme de chasse commerciale s’impose sans l’ombre d’un doute.

                                 3. Caractère illimité dans le temps de JARPA II
                     31. La majorité ne fait qu’une brève mention de l’absence de limite
                 dans le temps de JARPA II, assortie de ce commentaire : « dans le cas
                 d’un programme poursuivant un objectif de recherche scientifique, un
                 « calendrier comprenant des objectifs intermédiaires », tel que prévu à
                 l’annexe P, aurait été plus approprié » (arrêt, par. 216). De même que
                 pour l’absence de contrôle international par des pairs évoquée dans le
                 cadre de l’examen du paragraphe 30 auquel je me suis livré, j’estime que,
                 dans son analyse de la nature de JARPA II, la Cour aurait dû s’exprimer
                 en des termes plus fermes sur l’impossibilité de considérer un programme
                 illimité dans le temps comme réellement établi à des fins de recherche
                 scientifique. Sur ce point, et compte tenu de l’intention — amplement
                 démontrée — qui était celle du Japon de poursuivre des activités de chasse
                     21 Mémoire de l’Australie, vol. II, annexe 75, p. 346‑347 (citations omises) ; les italiques

                 sont de moi.
                     22 CR 2013/11, p. 18, par. 60 (Crawford) (28 juin 2013), renvoyant au dossier de plai-

                 doiries de l’Australie, premier tour de plaidories, 26‑28 juin 2013, vol. II, onglet no 108 ; les
                 italiques sont de moi.
                     23 Mémoire de l’Australie, vol. I, par. 2.69, et note 99 ; fig. 1, p. 37.



                                                                                                             227




8 CIJ1062.indb 583                                                                                                   18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. ind. bhandari) 450

                 « sous une forme ou sous une autre » nonobstant le moratoire, je pense
                 que l’Australie était parfaitement fondée à déduire de l’absence de limite
                 dans le temps de JARPA II que « la conception de ce programme
                 répond[ait] à la volonté de perpétuer, par quelque moyen que ce soit, la
                 chasse à la baleine jusqu’à la levée du moratoire sur la chasse commer-
                 ciale » et que « toute possibilité d’évaluer comme il se d[evait] si les objec-
                 tifs de la recherche [avaient] été atteints » s’en est trouvée exclue (arrêt,
                 par. 215).
                    32. Non seulement ce raisonnement me paraît convaincant, mais encore
                 le Japon n’a selon moi offert aucune réponse probante aux légitimes cri-
                 tiques de l’Australie, se contentant d’affirmer que JARPA II était dépourvu
                 de « date d’achèvement précise car son objectif principal — le suivi de l’éco-
                 système de l’Antarctique — exige[ait] la conduite d’activités continues », et
                 de formuler la vague promesse qu’« un examen [aurait] lieu et [que], si néces-
                 saire, des corrections [seraient] apportées au programme » (ibid., par. 214).
                 Le Japon a du reste admis ouvertement que l’un des principaux objectifs de
                 JARPA II était de fournir les « meilleurs avis scientifiques » en vue de l’éven-
                 tuelle levée du moratoire (ibid., par. 96).
                    33. Dès lors, je vois dans l’absence de limite dans le temps de JARPA II
                 un élément de preuve supplémentaire tendant à établir qu’il s’agit là d’un
                 programme de chasse à la baleine de nature commerciale.

                            4. Preuves que JARPA II obéit aux « forces du marché »
                    34. La Cour dispose d’éléments de preuve détaillés qui non seulement
                 établissent un lien de corrélation direct entre la baisse du nombre de
                 prises de petits rorquals au cours des dernières années du programme
                 JARPA II et le déclin concomitant de demande de chair de baleine sur le
                 marché japonais, mais encore montrent que le Gouvernement japonais, à
                 la fois directement et par l’intermédiaire d’agences para‑étatiques censées
                 — à l’instar de l’institut de recherche sur les cétacés — poursuivre des
                 objectifs scientifiques, a activement promu la consommation de chair de
                 baleine auprès de la population japonaise 24. Un article paru dans la
                 presse japonaise en 2006, en particulier, rend parfaitement compte de la
                 situation qui prévalait quand JARPA II était encore en gestation :
                          « A l’heure où l’on se préoccupe des excédents de viande de baleine
                       faisant suite à l’essor de la chasse à la baleine scientifique, un nouveau
                       distributeur … a vu le jour le 1er mai, avec l’aide de l’agence japonaise
                       des pêcheries et d’autres organisations. Cette société a pour objet de
                       développer de nouveaux circuits de distribution pour la viande de
                       baleine, qui a pratiquement disparu des assiettes depuis vingt-cinq ans
                       et le début de l’interdiction de la chasse commerciale… Si la généra-

                     24 Mémoire de l’Australie, vol. I, par. 6.18‑6.23 ; vol. III, annexe 135, p. 336 ; annexe 136,

                 p. 338‑341 ; annexe 137, p. 343‑344 ; annexe 139, p. 352 ; annexe 141, p. 356 ; annexe 143,
                 p. 364‑369 ; annexe 145, p. 373‑374 ; annexe 147, p. 380 ; annexe 148, p. 382‑384 ; annexe 152,
                 p. 396‑398.

                                                                                                              228




8 CIJ1062.indb 585                                                                                                    18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. bhandari) 451

                          tion des baby‑boomers et les personnes âgées continuent d’apprécier
                          la viande de baleine, ce n’est pas le cas des jeunes générations… Le
                          but est d’encourager l’utilisation de chair de baleine mélangée à
                          d’autres produits, et de vanter les qualités nutritionnelles de cette
                          viande très protéinée à faible teneur en graisse… Alors que la chasse
                          à la baleine n’a pas bonne presse et que les jeunes boudent la viande
                          de baleine, la question essentielle est de savoir s’il sera possible, dans
                          une période si peu propice, de protéger la culture traditionnelle japo-
                          naise en matière de chasse à la baleine et de consommation de chair de
                          baleine… La plus grande partie du budget de la chasse à la baleine
                          scientifique provient de la vente de viande de baleine — avec l’aimable
                          autorisation de l’institut de recherche sur les cétacés. » 25
                 Dans un autre article paru la même année, nous apprenons ceci :
                             « L’académie des sciences de la mer de Shimonoseki … est devenue
                          l’un des principaux actionnaires de Kyodo Senpaku …, seule société
                          japonaise menant des activités de chasse scientifique …, [et] utilisera
                          les données [recueillies] au sujet des baleines … [pour] apporter de
                          nouvelles justifications à la reprise de la chasse commerciale. » 26
                 Dans un autre encore, on peut lire :
                             « Un goût oublié fait un retour inattendu dans les restaurants, et
                          pourrait réapparaître au menu des cantines scolaires. Le nombre
                          d’entreprises alimentaires et de restaurants qui utilisent la chair de
                          baleine est en hausse. Mais, si la viande de baleine est écoulée dans le
                          secteur alimentaire, les stocks sont aussi en hausse. Les acteurs de
                          l’industrie baleinière s’efforcent d’en augmenter la consommation. Les
                          recettes provenant de la vente de viande de baleine sont essentielles au
                          financement de la chasse pratiquée à des fins de recherche. Celle‑ci
                          pourrait péricliter si la consommation de chair de baleine n’aug-
                          mente pas, et c’est la raison pour laquelle, aux yeux des spécialistes du
                          secteur, il y a péril en la demeure… L’institut de recherche sur les céta-
                          cés et d’autres organisations qui lui sont liées entendent multiplier les
                          circuits de vente… A cela s’ajoute le fait que le Japon s’efforce d’obte-
                          nir la reprise de la chasse commerciale devant la commission baleinière
                          internationale. Lors de la réunion annuelle de celle‑ci, qui s’est tenue
                          en juin dernier, le Japon et d’autres nations favorables à la chasse à
                          la baleine ont, dans leur déclaration conjointe, estimé que l’interdic-
                          tion temporaire de la chasse commerciale « n’était plus nécessaire ». » 27
                 Selon moi, les éléments versés au dossier (dont les citations ci‑dessus ne
                 sont que quelques exemples) tendent clairement à établir non seulement
                 que le nombre de prélèvements létaux effectués dans le cadre de JARPA II

                     25 Mémoire de l’Australie, vol. III, annexe 130, p. 321‑322 ; les italiques sont de moi.
                     26 Ibid., annexe 131, p. 325 ; les italiques sont de moi.
                     27 Ibid., vol. III, annexe 133, p. 329‑331 ; les italiques sont de moi.



                                                                                                           229




8 CIJ1062.indb 587                                                                                               18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. ind. bhandari) 452

                 était déterminé par le marché, mais même que l’on s’est servi plus large-
                 ment de ce programme pour stimuler la vente et la consommation de
                 viande de petit rorqual dans la population japonaise. Ces éléments, carac-
                 téristiques d’une entreprise commerciale, viennent encore confirmer la
                 nature commerciale de JARPA II.

                         5. Conclusion quant à la nature commerciale de JARPA II
                   35. En bref, l’analyse que j’ai développée ci‑dessus quant à la nature
                 commerciale de JARPA II peut être synthétisée de la manière suivante :
                   i) D’une juste interprétation de la convention, il ressort qu’un pro-
                      gramme qui n’est pas mené à des fins de recherche scientifique (ou de
                      subsistance aborigène) l’est nécessairement à des fins commerciales.
                  ii) L’analyse de l’histoire de JARPA et de JARPA II révèle la vigoureuse
                      opposition que le Gouvernement japonais n’a cessé de manifester à
                      l’égard du moratoire sur la chasse commerciale proposé par la CBI,
                      ainsi que les efforts nourris qu’il a déployés en parallèle pour préserver
                      « sous une forme ou sous une autre » cette chasse en tant que
                      sacro‑sainte composante de la société japonaise.
                 iii) L’absence de limite dans le temps de JARPA II tend à indiquer que
                      celui‑ci constituait une mesure provisoire visant à préserver quelque
                      vestige de l’industrie baleinière japonaise dans l’attente de la réalisa-
                      tion de l’objectif ultime, à savoir la levée du moratoire sur la chasse
                      commerciale.
                 iv) La corrélation entre les prélèvements létaux effectués dans le cadre
                      de JARPA II et la demande de viande de petit rorqual, ainsi que l’uti-
                      lisation d’agences gouvernementales « scientifiques » opérant sous les
                      auspices de JARPA II pour encourager activement la consommation
                      de viande de baleine auprès de la population japonaise sont de par
                      leur nature même des signes clairement révélateurs d’une entreprise
                      commerciale.
                   36. Pour toutes ces raisons, j’ai acquis la conviction que JARPA II
                 était non pas un programme mené en vue de recherches scientifiques,
                 mais un programme de chasse commerciale.

                                                              (Signé) Dalveer Bhandari.




                                                                                            230




8 CIJ1062.indb 589                                                                                 18/05/15 09:29

